DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 January 2022 has been entered.

Claim Status
Claims 1-25 are pending.
Claims 7-10 and 16-25 are withdrawn.
Claim 3 is cancelled.
Claims 1-2, 4-6, and 11-15 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 12-15 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for the instantly claimed insertion loss for an 8-layer laminate, does not reasonably provide enablement for the instantly claimed insertion loss for the laminate of Claim 11, on which Claims 12-15 depend. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Specifically, the applicants disclose insertion loss testing using an 8-layer laminate according to Figure 5 (see Page 28, Line 24-Page 29, Line 12), wherein all of the insertion loss values obtained for the present disclosure are obtained using said methodology, and are presented in Table 7. Accordingly, the examiner notes that the values of insertion loss, at various frequencies, in Table 7 correspond to the instantly claimed insertion losses of Claims 12-15.
Moreover, the examiner notes that Claim 11 is drawn to a copper clad laminate comprising a micro-roughened copper foil and a substrate. Emphasis added. By comparison, the 8-layer laminate comprises multiple copper foils and substrates (listed as prepregs in Figure 5). Emphasis added. Accordingly, the examiner submits that the laminate of Claim 11 is clearly different that the laminate from which applicants derive values of insertion loss. Further, the examiner notes that the applicants provide no evidence in the specification beyond the 8-layer laminate testing that insertion loss values were obtained for a laminate resembling the structure of the laminate of Claim 11. Therefore, the applicants have failed to provide proof of the existence of a working example, i.e., a laminate comprising a micro-roughened copper foil and a substrate, and the invention according to Claims 12-15 is not enabled by applicant’s disclosure.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (WO 2013/065730, cited previously, Arai).
Regarding Claims 1-2 and 5-6, Arai teaches a micro-roughened electrodeposited copper foil (Page 5, Lines 178-182) comprising: a micro-rough surface (see Figure 3 below; Page 3, Lines 111-114), having multiple copper nodule-free areas and multiple copper nodule-arranged areas (black areas – Figure 3, highlighted below) in which the nodule-free areas are dispersed among the nodule-arranged areas (labeled 693 nm, Figure 3, highlighted below), multiple copper nodules (Claim 2), being formed on the micro-rough surface and located in copper nodule arranged areas (labeled 693 nm, below), in which the copper nodules are not located in the copper nodule-free areas (black areas – Figure 3, highlighted below), and the copper nodules in each in the copper nodule-arranged area are arranged and formed along a direction on the micro-rough surface (see Figure 3 below). 
Regarding the “wherein, in the micro-rough surface of 120 μm2”, the area of Arai for Figure 3 is 14.1 μm2, which is 8.51 times smaller than 120 μm2. The applicants claim the number of copper nodule-free areas at least 5 per 120 μm2 (Claim 1), or 10-100 per 120 μm2 (Claim 2), having a size of at least 250nm x 250nm (Claim 1). Accordingly for 120 μm2, Arai teaches at least 25 copper nodule-free areas (scaled for 120 μm2) with an area of a least 250nm x 250nm (see Figure 3, below), which satisfies the limitations of instant Claims 1-3. 
Regarding the copper nodule-arranged area with a length of 300-2500 nm, wherein the copper nodules have a mean width of 10-300 nm (Claim 1), or 10-200 nm (Claim 5), wherein the copper nodules in each copper nodule-arranged area is 3-50 (Claim 1), Arai teaches all of these features. Specifically, Arai teaches copper nodules (particles – Figure 3; Page 5, Lines 194-196; Claim 2) with an average size of 250-450nm (Claim 2) or (Page 6, Lines 227-232), which prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05). Further, as seen below (Figure 3) the amount of copper nodules (5 – Figure 3, shown below) and the length of the copper nodule-arranged area taught by Arai (693 nm – Figure 3, shown below) fall within that which is instantly claimed in 
    PNG
    media_image1.png
    586
    819
    media_image1.png
    Greyscale
Claims 1 and 6.  
Regarding Claim 11, .
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Arai as applied to Claim 11 above, and evidenced by Sierra Circuits (“Why FR4 Material is Commonly used in PCB Fabrication?”, Sierra Circuits).
Regarding Claims 12-15, Arai teaches all of the limitations of the copper clad laminate of Claim 11. Arai does not explicitly teach the claimed insertion losses at 4, 8, 12.89 and 16 GHz. The examiner notes, however, that Arai teaches a substantially identical laminate composition, with substantially identical properties. Specifically:
The present invention claims the copper foil comprising the laminate is the copper foil according to Claim 1. Arai teaches a substantially identical copper foil comprising the laminate (see rejection for Claim 1 above).
The present invention claims the substrate comprising the laminate may be a synthetic resin, and presents exemplary substrates as “a phenolic cotton paper, a cotton paper, a resin fiber fabric, a resin fiber non-woven fabric, a glass board, a glass woven fabric, or a glass non-woven fabric, but not limited thereto; the synthetic resin may be an epoxy resin, a polyester resin, a polyimide resin, a cyanate ester resin, a bismaleimide triazine resin, polyphenylene ether resin, or phenol resin, but not limited thereto; and the synthetic resin may form a mono-layer or a multiple- layer structure on the base body. In an embodiment, the product numbers of the commercial resin substrates may be TU933+, TU863+, EM890, EM891(K), EM891, IT958G, IT968, IT988G, IT150DA, S7040G, S7439G, Synamic 6GX, Synamic 8G, MEGTRON 4, MEGTRON 6 or MEGTRON 7, but not limited thereto.” Arai teaches a substantially identical substrate namely an FR4 substrate (Page 12, Lines 487-492), which is a woven glass-reinforced epoxy, as 
The present invention recites the laminate of the present invention has a peel strength of 3.0-5.5 lb/in. Arai teaches a substantially identical peel strength of the laminate, i.e., 5.15 lb/in (0.92 kg/cm – Page 13, Lines 533-541).
Accordingly, since Arai teaches a substantially identical composition for the laminate, i.e., a substantially identical (i) copper foil, (ii) substrate, and also teaches a substantially identical physical property of the laminate comprising (i) and (ii), i.e., peel strength, the examiner submits that it would be reasonably expected for the laminate of Arai to inherently possess the instantly claimed insertion losses measured at 4, 8, 12.89, and 16 GHz, absent concrete evidence to the contrary, since the properties of products that are identical or substantially identical in structure or composition, and/or are produced by identical or substantially identical processes, are presumed to be inherent. (see In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).; MPEP 2112.01). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-6 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims of copending Application No. 16/899,585 (reference application), as evidenced by Arai (cited above).
Regarding Claim 1, the reference application teaches an electrodeposited copper foil (Claim 1), having multiple copper nodule-free areas (Claim 2) and multiple copper nodule-arranged areas, wherein the areas are co-dispersed (implicit from Claim 2), wherein copper nodules are located in the copper nodule-arranged areas (Claim 2), and are arranged and formed along a direction on the micro-rough surface (Claim 1). Regarding the number of copper nodule-free areas per 120 μm2 (120,000,000 nm2) being 5 or higher and having a size of at least 250 nm x 250 nm (Claim 2) and each copper nodule-arranged area having a length of 300-2,500 nm, the reference applications teaches at least 2 smooth areas, which are free of nodules, with a size of at least 250,000 nm2 (implicit from Claim 2), and at least 1 rough area, which contains nodules, having a length of 1,000 nm and an area of 1,000,000 nm2 (implicit from Claim 2), wherein at least 6 copper nodules are contained (Claim 2), all of which overlap with that which is instantly claimed, and overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05). The reference application does not explicitly disclose a mean width for the copper nodules but does disclose the nodules may be spherically shaped (Claim 4). The examiner submits that the nodules of the reference application would reasonably be expected to be within that which is instantly claimed (10-300 nm), as this feature size is conventional in the art for spherically shaped copper nodules, as evidenced by Arai, which analogously teaches on micro-roughened copper foils, with spherical surface nodules (Page 5, Lines 178-182; Figure 2) and specifies a diameter for the nodules of 250-450nm (Claim 2) which overlaps the instantly claimed size, and overlapping/abutting ranges are prima facie obvious. Id.
Regarding Claim 2, the reference application teaches all of the limitations of the micro-roughened copper foil of Claim 1. The reference application further teaches at least 2 smooth prima facie obvious. Id.
Regarding Claim 4, the reference application teaches all of the limitations of the micro-roughened copper foil of Claim 1. The reference application further teaches at least 2 smooth areas, which are free of nodules, with a size of at least 500 nm x 250 nm (Claim 2), which overlaps that which is instantly claimed, and overlapping/abutting ranges are prima facie obvious. Id.
Regarding Claim 5, the reference application teaches all of the limitations of the micro-roughened copper foil of Claim 1. The reference application evidenced by Arai teaches the mean width of copper nodules of 10-200 nm; specifically the examiner submits that the nodules of the reference application would reasonably be expected to be within that which is instantly claimed (10-200 nm), as this feature size is conventional in the art for spherical copper nodules, as evidenced by Arai, which analogously teaches on micro-roughened copper foils, with spherical surface nodules (Page 5, Lines 178-182; Figure 2) and specifies a diameter for the nodules of 250-450nm (Claim 2) which overlaps the instantly claimed size, and overlapping/abutting ranges are prima facie obvious. Id.
Regarding Claim 6, the reference application teaches all of the limitations of the micro-roughened copper foil of Claim 1. The reference application further teaches at least 6 copper nodules within the copper nodule-arranged area (Claim 2), which overlaps the instantly claimed size, and overlapping/abutting ranges are prima facie obvious. Id. 
Regarding Claim 11, the reference application teaches a copper clad laminate (Claim 9) comprising a substrate (Claim 9), and a copper foil of instant Claim 1. Specifically, Claims 9-10 and 12 of the reference application recite identical features to the copper foil in Claims 1-2 and 4, 
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant’s arguments and amendments, see Remarks Page 7, filed on 27 January 2022, with respect to the rejections of Claims 1-2, 4-6, and 11-15 over 35USC112(b) have been fully considered and are persuasive. Specifically, the applicants have amended the claims to obviate the previous rejections. The rejections of Claims 1-2, 4-5, and 11-15 have been withdrawn. 
Applicant’s arguments and amendments, see Remarks Pages 8-11, filed on 27 January 2022, with respect to the rejections of Claims 1-2, 5-6, and 11 under 35 USC 103 have been fully considered and are persuasive. Specifically, the applicant’s argument with respect to the previously mentioned diameter in Arai pertaining to the secondary nodules comprising a ternary alloy rather than the primary nodules of copper is persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejections of Claims 1-2, 5-6, and 11 is made in view of Arai (cited above) under 35 USC 103. The examiner notes applicant presents two arguments suggesting that the present invention distinguishes over Arai. In light of the new rejection, neither are persuasive:
Applicants argue that Arai does not teach the claimed “mean width” of the copper nodules. As proof, applicants cite the previously relied upon size range, cited by the examiner in the Final Office Action of 18 November 2021, corresponds to a secondary particle on the surface of the primary nodule. The examiner concurs with this prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05). The examiner has amended the previous rejection to reflect this.
Applicants argue that Arai does not teach the copper nodules are arranged and formed along the direction. The examiner notes that applicants do not explicitly define what “along a direction of the micro-rough surface” means. Moreover, the examiner notes applicant’s drawings; which show no directional pattern for the copper arranged areas, and in fact, appear to be randomly distributed across the micro-rough surface (see e.g., Fig. 1c). Accordingly, the examiner is relying on the broadest reasonable interpretation of “along a direction of the micro-rough surface”, which is “disposed on the surface of the micro-rough surface”. Further, the examiner notes that even if applicant’s drawings depict a “directional-ness” to the copper nodules, one of ordinary skill in the art would recognize Arai as having this feature, since the nodules in Arai are as “directionally-oriented” as the present invention (see e.g., Fig. 1b of present invention vs. Fig. 3 of Arai).
Applicant’s arguments and amendments, see Remarks Pages 12-15, filed on 27 January 2022, with respect to the non-statutory double patenting rejections of Claims 1-2, 4-6, and 11 over 16/899,585 as evidenced by Akase have been fully considered and are persuasive. Specifically, applicant’s argument with respect to the examiner’s interpretation of the size of the nodules in Akase were persuasive. Therefore, the rejection has been withdrawn.  However, upon 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D SCHNEIBLE whose telephone number is (571)272-5291. The examiner can normally be reached 08:30 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D SCHNEIBLE/Examiner, Art Unit 1784   

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784